Citation Nr: 0011803	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's 
claim of entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from April 1984 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

A careful consideration of the claims file reveals that 
further development must be undertaken before adjudication 
can proceed in this matter.

The veteran avers that he is entitled to establishment of 
service connection for a right knee disorder, a left knee 
disorder and depression.  On his application for compensation 
and pension, dated September 1996, the veteran indicated that 
he was undergoing treatment for all of the claimed disorders 
at the VA Medical Center (VAMC) in Indianapolis, Indiana.  At 
his VA examination in June 1997, the veteran stated that he 
had been treated at the VAMC for his depression since 1993.  
In his substantive appeal, received by the RO in October 
1998, he indicated that he has received treatment for 
depression at the VAMC in Indianapolis continuously since 
service.  There is no indication in the claims file that this 
evidence has been requested or obtained from the VAMC.  VA is 
deemed to have constructive knowledge of VA medical center 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Also see VAOPGCPREC 12-95, 60 Fed. Reg 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error...").

The Board further notes that, at a personal hearing held 
before the RO in December 1998, the veteran testified that he 
was receiving Social Security disability primarily due to his 
depression and bilateral knee disability.  It is apparent 
that he has been in receipt of this benefit since at least 
1996.  However, there are no Social Security records 
associated with the claims file, nor is there any indication 
that these records were ever requested from the Social 
Security Administration.  Accordingly, the RO should attempt 
to obtain any of the veteran's medical records held by SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(appropriate weight and consideration must to given to SSA 
records in determining whether to award or deny VA disability 
compensation benefits).  The duty to obtain records is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Therefore, this case is REMANDED for the following 
evidentiary development:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for his 
bilateral knee disorder and depression 
since service.  The RO should then secure 
the veteran's hospital and outpatient 
clinic records from the VAMC in 
Indianapolis, Indiana, and any other 
records identified by the veteran, that 
are not already in the claims file.  All 
records that are obtained should then be 
associated with the claims folder.  38 
C.F.R. § 3.159.  

2.  The RO should obtain from the Social 
Security Administration copies of the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, to include any medical records 
relied upon concerning that claim.  All 
records obtained should then be 
associated with the claims file.

3.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection for a left knee 
disability and depression, and his 
application to reopen a claim for service 
connection for a right knee disability, 
based on the additional evidence 
received.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


